Citation Nr: 1102439	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  07-24 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for coronary artery disease 
(claimed as a heart condition), to include as secondary to 
herbicide exposure.

2.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected disabilities.

3.  Entitlement to service connection for diabetes mellitus 
secondary to herbicide exposure.

4.  Entitlement to service connection for a skin disorder 
(claimed as jungle rot and rash), to include tinea pedis, to 
include as secondary to herbicide exposure.

5.  Entitlement to an initial evaluation in excess of 50 percent 
for posttraumatic stress disorder (PTSD) from October 18, 2004 to 
December 17, 2008.

6.  Entitlement to an initial evaluation in excess of 70 percent 
for PTSD from December 18, 2008.

7.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to September 
1969.  He is a Vietnam veteran who earned the Combat Action 
Ribbon.

This matter is before the Board of Veterans' Appeals (Board) from 
rating decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Houston, Texas.

In September 2005, the RO granted service connection for PTSD and 
awarded a 50 percent evaluation, effective October 18, 2004.  In 
July 2009, the RO increased the evaluation to 70 percent, 
effective December 18, 2008.  As the Veteran has not been granted 
the maximum benefit allowed, the claim is still active.  See AB 
v. Brown, 6 Vet. App. 35, 38 (1993).  

In December 2005, the RO denied service connection for coronary 
artery disease, hypertension, tinea pedis, and diabetes mellitus.

The issues on the title page have been recharacterized to more 
accurately reflect the Veteran's claims, the medical evidence, 
and the procedural history. 

With respect to the TDIU claim noted on the cover, even though 
this issue was not adjudicated by the RO, a TDIU claim is 
considered part of an increased rating claim when such claim is 
raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  
Effective in December 2008, the Veteran meets the schedular 
criteria for a TDIU.  A December 2008 VA treatment record shows 
that the Veteran reportedly had stopped working full-time as a 
mail carrier due to his PTSD.  Even though he has not appealed 
the TDIU issue, the Court held in Rice that when the issue is 
raised by the evidence of record, the Board must adjudicate the 
issue as part of the claim for an increased rating.  As such, the 
issue is properly before the Board.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The issues of service connection for hypertension, diabetes, and 
a skin disorder, as well as the increased rating claims and the 
inferred issue of entitlement to a TDIU, are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the appellant if further action is required.


FINDINGS OF FACT

1.  The Veteran had active military service in the Republic of 
Vietnam from August 1968 to September 1969.

2.  The Veteran has a current diagnosis of coronary artery 
disease.


CONCLUSION OF LAW

The criteria for service connection for coronary artery disease, 
to include as due to herbicide exposure, are met.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.159, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

In light of the favorable action taken herein, discussion of 
whether VA has met its duties of notification and assistance is 
not required, and deciding the appeal at this time is not 
prejudicial to the Veteran.

II.  Analysis

Service connection may be established for disability resulting 
from injury or disease incurred in service.  38 U.S.C.A. § 1110.  
Service connection connotes many factors, but basically, it means 
that the facts, as shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred coincident 
with service.  A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and an 
injury or disease in service.  Pond v. West, 12 Vet. App. 341 
(1999).

The standard of proof to be applied in decisions on claims for 
veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A veteran 
is entitled to the benefit of the doubt when there is an 
approximate balance of positive and negative evidence.  38 C.F.R. 
§ 3.102.  When a veteran seeks benefits and the evidence is in 
relative equipoise, the veteran prevails.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  The preponderance of the evidence must be 
against the claim for benefits to be denied. Alemany v. Brown, 9 
Vet. App. 518 (1996).

The Veteran has been diagnosed with coronary artery disease.  
Effective October 30, 2010, the Secretary issued a memorandum 
lifting the stay of appeals affected by the new herbicide-related 
presumptions for ischemic heart disease, which includes coronary 
artery disease.  See Chairman's Memorandum No. 01-10-37.  The 
record establishes that the Veteran was in the country of Vietnam 
for purposes of the application of the presumptions of 38 C.F.R. 
§§ 3.307 and 3.309, and therefore he is presumptively service 
connected for coronary artery disease.


ORDER

Service connection for coronary artery disease is granted.


REMAND

The Veteran seeks service connection for diabetes mellitus.  The 
record establishes that the Veteran was in the country of Vietnam 
for purposes of the application of the presumptions of 38 C.F.R. 
§§ 3.307 and 3.309.

VA and private treatment records note an active problem of 
hyperglycemia.  September 2004 private treatment records note a 
normal glucose level, and the Veteran denied a history of 
diabetes.  A June 2005 VA examination report and an August 2005 
VA treatment record show that the Veteran was diagnosed with 
diabetes mellitus by history; his glucose level was normal on 
both occasions, and he had an HgAIC level of 5.8 in June 2005.  A 
December 2005 VA treatment record notes that the Veteran 
participated in an Agent Orange examination; there were no 
outward signs of diabetes, and his glucose level was normal.  
November 2006 private treatment records show that the Veteran's 
glucose level was elevated and that he had an HgAIC level of 5.6.  
The Veteran failed to report for a February 2007 VA diabetes 
examination.  In his July 2007 Form 9, the Veteran requested that 
the examination be rescheduled because he did not receive the 
notice letter until after the examination date.  In a November 
2007 letter, the RO determined that "the VA treatment reports of 
record contain adequate information to decide your claim."  VA 
treatment records dated December 2007 and November 2008 state 
that the 2005 diabetes diagnosis was incorrect and that the 
Veteran did not have diabetes.  However, a May 2009 VA treatment 
record contains a diagnosis of impaired fasting glucose.  There 
is no evidence of record indicating that the Veteran receives any 
treatment for diabetes mellitus.  38 C.F.R. § 3.307 requires that 
Type II diabetes mellitus become manifest to a degree of 10 
percent or more at any time after service before presumptive 
service connection is granted.  See also 38 C.F.R. § 3.309(e).  
Because it is unclear whether the Veteran has diabetes mellitus, 
a VA examination should be conducted to determine this.  See 38 
C.F.R. § 3.159 (c).  

The Veteran is also seeking service connection for hypertension, 
to include as secondary to service-connected disabilities.

The Veteran underwent a VA examination in June 2005.  The 
examiner determined that it was less likely than not that the 
Veteran's hypertension was secondary to diabetes since the 
hypertension started many years before diabetes was diagnosed.  
The RO recognized that the examination report was inadequate, 
since there was no confirmed diagnosis of diabetes in the claim 
file, and requested another examination.  The June 2009 VA 
examiner opined that the Veteran's hypertension was not secondary 
to the service-connected PTSD.  He reasoned that "medical 
literature does not support hypertension ... as due to or resulting 
from PTSD."  The examination report, however, did not address 
the issue of whether the Veteran's service-connected PTSD 
aggravated the hypertension beyond the natural progress of the 
disease.  Nor did it address whether the Veteran's now service-
connected coronary artery disease aggravated the hypertension.  
Accordingly, the June 2009 examination is insufficient and 
another examination should be provided before this claim can be 
decided.

The June 2005 VA examiner diagnosed tinea pedis and determined 
that it was at least as likely as not related to the Veteran's 
diabetes.  As discussed above, there is no evidence of a 
confirmed diagnosis of diabetes.  Furthermore, the examiner did 
not provide a rationale for this conclusion.  When VA undertakes 
to provide an examination or obtain an opinion, it must ensure 
that the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  In addition, VA dermatology 
treatment records do not contain a diagnosis of tinea pedis, but 
instead contain a diagnosis of "dermatophytosis rule out 
keratoderma palmaris et plantaris."  Accordingly, another 
examination should be provided before this claim can be decided.

An inferred claim for a total disability rating based on 
individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. 
App. 447 (2009) has been considered.  Effective December 18, 
2008, the Veteran meets the schedular criteria for a TDIU, as he 
has one service-connected disability rating of 70 percent and a 
combined disability rating for all of his service-connected 
disabilities of 70 percent.  See 38 C.F.R. § 4.16(a).  The 
Veteran reported during a December 2008 VA group PTSD therapy 
session that he had retired from his mail carrier job because he 
was "not able to handle the pressure anymore and the anxiety was 
worsening."  This statement does not provide sufficient detail 
to assess the Veteran's employability status and there is no 
medical opinion of record specifically addressing the Veteran's 
employability status.

The Veteran contends that he received treatment for some of his 
disabilities, to include hypertension, from the McAllen 
Outpatient Clinic in 1970.  In December 2007, the RO requested 
inpatient and outpatient treatment records from January 1970 to 
June 2004 from the McAllen Outpatient Clinic.  In a response 
dated December 2004, the VA facility stated that there were no 
records prior to June 2004, but noted that the Veteran had been 
treated by the Central California Health Care System.  The claim 
file establishes that the Veteran received treatment from the 
Central California Health Care System in 1992 and 1993.  These 
records need to be obtained.  Records generated by VA are 
constructively included within the record.  If records of VA 
treatment are material to the issue on appeal and are not 
included within the claims folder, a remand is necessary to 
acquire such VA records.  Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).

Finally, with respect to both the service connection and 
increased rating claims, the claim file indicates that the 
Veteran has received disability benefits from the Social Security 
Administration (SSA) since 1982.  Those records are not of 
record.  The duty to assist extends to obtaining SSA records 
where they are relevant to the issue under consideration.  
Murinscak v. Derwinski, 2 Vet. App. 363 (1992).  
 
Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited 
handling is requested.)

1.	Ask the Veteran for any additional 
identifying information he may be able 
to provide, to include names, dates of 
treatment and locations of physicians 
or medical treatment facilities who 
have treated him for diabetes mellitus 
from the time of his 1969 service 
discharge to June 2005 and acquire any 
such records.  

2.	Obtain from the Social Security 
Administration the records pertinent to 
the Veteran's claim for Social Security 
disability benefits as well as the 
medical records relied upon concerning 
that claim.

3.	Obtain outstanding VA treatment records 
from the Central California Health Care 
System from January 1970 to the 
present.

4.	Schedule the Veteran for a VA medical 
examination to determine whether he has 
or does not have diabetes mellitus.  
All necessary tests and/or examinations 
should be conducted.  The examiner is 
to state whether the Veteran currently 
has Type II diabetes mellitus, and if 
so, its severity; specifically noting 
whether it is manageable by restricted 
diet only.  See 38 C.F.R. § 4.119, DC 
7913.  The examiner must specifically 
comment on the June 24, 2005 VA 
examination report and the May 2009 VA 
treatment record containing a diagnosis 
of impaired fasting glucose.  

A full and complete rationale for all 
opinions expressed is required.

If the examiner feels that the 
requested opinion cannot be rendered 
without resorting to speculation, the 
examiner should state whether the need 
to speculate is caused by a deficiency 
in the state of general medical 
knowledge (i.e. no one could respond 
given medical science and the known 
facts) or by a deficiency in the record 
or the examiner (i.e. additional facts 
are required, or the examiner does not 
have the needed knowledge or training).

5.	Only after completing the above 
development, schedule the Veteran for a 
VA medical examination to determine the 
nature and likely etiology of his 
hypertension.  The claim file must be 
reviewed in connection with the 
examination.  All indicated studies 
should be performed.  The examiner 
should address the following questions:

a)	Is it at least as likely as not that 
the Veteran's hypertension is related 
to military service?

b)	Is it at least as likely as not that 
the Veteran's hypertension has been 
permanently and chronically 
aggravated beyond the natural 
progression of the disease by PTSD, 
coronary artery disease, or diabetes?  
In other words, does the PTSD cause 
temporary elevations of blood 
pressure under stress, or has the 
disease permanently raised the 
baseline level of disability?  If 
hypertension is aggravated, the 
examiner should quantify the degree 
to the greatest extent possible.  The 
examiner should specifically comment 
on the June 24, 2005 and June 2009 VA 
examination reports.  

A full and complete rationale is 
requested for any opinion expressed.  
If general medical knowledge, studies, 
or literature are relied upon, such 
must be cited with specificity to allow 
proper weighing of the evidence.

If the examiner feels that the 
requested opinion cannot be rendered 
without resorting to speculation, the 
examiner should state whether the need 
to speculate is caused by a deficiency 
in the state of general medical 
knowledge (i.e. no one could respond 
given medical science and the known 
facts) or by a deficiency in the record 
or the examiner (i.e. additional facts 
are required, or the examiner does not 
have the needed knowledge or training).

6.	Only after completing the above 
development, schedule the Veteran for a 
VA skin examination. The claim folder 
must be reviewed in conjunction with 
the examination.  The examiner should 
identify all current skin conditions, 
and should opine as to whether any such 
condition is at least as likely as not 
related to military service or any 
service-connected disability.  

A full and complete rationale for all 
opinions expressed is required.

If the examiner feels that the 
requested opinion cannot be rendered 
without resorting to speculation, the 
examiner should state whether the need 
to speculate is caused by a deficiency 
in the state of general medical 
knowledge (i.e. no one could respond 
given medical science and the known 
facts) or by a deficiency in the record 
or the examiner (i.e. additional facts 
are required, or the examiner does not 
have the needed knowledge or training).

7.	Schedule the Veteran for a VA 
examination to determine whether the 
Veteran is able to secure or follow a 
substantially gainful occupation as a 
result of his service-connected 
disabilities.

8.	Any additional development deemed 
necessary should be accomplished.  If 
any of the benefits sought remain 
denied, issue the Veteran and his 
representative a supplemental statement 
of the case and allow for a reasonable 
response period.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


